DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 18-December-2020, have been entered. No claims have been amended, and claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed 18-December-2020 have been fully considered but they are not persuasive. Applicant argues that Heikinheimo et al. (Pub. No. US 2016/0246695 A1, hereinafter “Heikinheimo”) does not disclose “wherein the retrieving, the grouping, and the placing the data items from the data queue in to the plurality of batch data queues is responsive to receiving new data items at the data queue” as recited in claim 1 because Heikinheimo fails to teach that the retrieving, grouping, and placing of data items from the data queue into the plurality of batch data queue batches is responsive to receiving new data items at the data queue and because the messages in Heikinheimo as sent by the message simulator are already grouped into a batch (Remarks pp. 8-9). 
In response, examiner respectfully submits that Loo was cited as teaching “retrieve, group, and place the data items in the data queue into a plurality of batch data queues based on data types of the data items” (Non-Final Rejection pp. 4-5, dated 21-September-2020). 
Heikinheimo teaches in Fig. 5 – 501 that the verification service obtains a batch of messages, where the batch containing messages corresponding to a when data items are grouped into a batch, but rather that the data items are placed in a batch data queue (see Remarks p. 8 where Applicant underlines language from Heikinheimo indicating that “the same batch ID have a unique message counter value…”).
Applicant argues that Olson et al. (Pub. No. US 2015/0332010 A1, hereinafter “Olson”) does not disclose “wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type” as recited in claim 4 because the partitions in Olson appear to be referencing files which may reside in a hard disk rather than a queue (Remarks pp. 9-10). In response, examiner respectfully submits that Olson teaches that the aggregating component in Fig. 6 – 626 functions to aggregate a subset of healthcare data having the same type into batches [0090], and after the pieces of data have been aggregated by type, the Specification reciting how the claimed batch data queue’s storage differs from the interpreted batch data queue in Olson. 
Applicant argues that Broadhurst et al. (Pub. No. US 2018/0217882 A1, hereinafter “Broadhurst”) does not appear to teach, regarding claim 4, that the plurality of data batch processing units are configured to operate on the different partitions of the same batch data queue in parallel (Remarks p. 10). In response, examiner respectfully submits that Broadhurst teaches a parallel processing environment, such as a cloud-based server, may contain a large number of partitions, each of which may be associated with a respective single processing engine. The messages from a message batch (i.e. batch data queue) may workload balanced across multiple partitions (i.e. same batch data queue across different partitions) in order to achieve parallel message processing, greatly reducing the time required to process the message batch as a whole [0056]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Heikinheimo.
Regarding claim 1, Loo teaches:
a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a [cloud] storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices (Loo – the data stream may be the server receiving data from a plurality of users and devices or the server may be the intermediary in receiving and transmitting data between a plurality of users [0018]. The data may be generated by a plurality of users who are simultaneously generating data files and sending the data files to one another through a server or directly to another user. There may be millions of users generating and receiving data. The invention may act as a central aggregator of streaming event data [0017].)
retrieve, group, and place the data items in the data queue into a plurality of batch data queues based on data types of the data items, (Loo – the device incorporating the invention has the ability to correlate multiple keys (i.e. types) when handling an input stream. The data is filtered into multiple queues that once filtered operate in parallel. The parallel operation may be on a single device type with multiple processes or on multiple devices. A computer system receives multiple streams of data from the Internet and filters those streams into queues. The streams are filtered based upon pre-selected keys [0017]. A key represents a single data element, a series of data elements, or a collection of data elements anticipated by the user to the source of a data stream or context surrounding receipt of the data stream such as the time of day, weather attendance at an event, contents of a second data stream, existence of a second data stream or any other external or internal to the data stream actual or contextual elements [0025].)
and wherein the data items placed in each batch data queue are of the same data type (Loo – the device incorporating the invention has the ability to correlate multiple keys (i.e. types) when handling an input stream. The data is filtered into multiple queues that once filtered operate in parallel. The parallel operation may be on a single device type with multiple processes or on multiple devices. A computer system receives multiple streams of data from the Internet and filters those streams into queues. The streams are filtered based upon pre-selected keys [0017]. A key represents a single data element, a series of data elements, or a collection of data elements anticipated by the user to be within the data items in a data stream (Loo [0023]). Keys may include data items within a stream, data elements within a stream, the source of a data stream
a data batch processing unit running on a host and configured to fetch, batch process, and store data items from one of the batch data queues [into one or more cloud storage files] each maintaining a same type of the data items [on the cloud storage during each round of processing] (Loo – once the data set is broken into separate queues the current inventive system may then take advantage of parallel processing to handle the multiple data sets. Separated queues may be processed in parallel to speed analysis of data. The present invention includes the idea of parallel processing which may be applied to prior art clustering steps and further includes new means for creating clusters or queues through filtering of the data based upon keys embedded within the data stream. The processing steps include any process that a computing device may be programmed to do to act on a data set represented by a queue [0021].)
continuously fetch and batch process data items from the batch data queues one batch data queue at a time until all of the batch data queues have been processed and the data items in the batch data queues saved [into their respective cloud storage files] for further processing and analysis (Loo – once the data set is broken into separate queues the current inventive system may then take advantage of parallel processing to handle the multiple data sets. Separated queues may be processed in parallel to speed analysis of data [0021]. Copying the data to a database may include 
Loo does not appear to teach:
cloud storage
wherein the retrieving, the grouping, and the placing the data items from the data queue in to the plurality of batch data queues is responsive to receiving new data items at the data queue,
into one or more cloud storage files
on the cloud storage during each round of processing
into their respective cloud storage files
However, Heikinheimo teaches:
cloud storage
wherein the retrieving, the grouping, and the placing the data items from the data queue in to the plurality of batch data queues is responsive to receiving new data items at the data queue, (wherein the retrieving, the grouping, and the placing the data items from the data queue in to the plurality of batch data queues is responsive to receiving new data items at the data queue, (Heikinheimo – the elastic buffer (i.e. data queue) is a set of nodes which can be adjusted in an elastic manner, matching the resources provided according to the amount of data to be buffered or stored. Data streams can be partitioned and spread over a cluster of nodes to enable handling of large data streams. Elastic buffers may further provide persistence by storing the data on disks and providing replication for data back-up [0005]. Data collection systems may be commercial services available in the cloud computing environment [0047]. Messages sent by the message simulator are collected, buffered and provided for data processing in the data collection system, as described in relation to Fig. 1 [0051]. The verification service obtains a batch of messages. The batch (i.e. batch data queue) may be obtained from a persistent memory, or from an elastic buffer (i.e. data queue). A new batch of messages is obtained periodically, after a reasonable delay, for example when the whole batch (i.e. new data items) is expected to be available [0077]. Examiner interprets that the preset amount of messages and the verification service periodically receiving messages such as when the whole batch of 
into one or more cloud storage files (Heikinheimo – the elastic buffer is a set of nodes which can be adjusted in an elastic manner, matching the resources provided according to the amount of data to be buffered or stored. Data streams can be partitioned and spread over a cluster of nodes to enable handling of large data streams. Elastic buffers may further provide persistence by storing the data on disks and providing replication for data back-up [0005]. Data collection systems may be commercial services available in the cloud computing environment [0047]. Messages sent by the message simulator are collected, buffered and provided for data processing in the data collection system, as described in relation to Fig. 1 [0051]. See Fig. 1, where 102 discloses the elastic buffer [0005] in the data collection system 110 (i.e. cloud storage) [0050].)
on the cloud storage during each round of processing (Heikinheimo – the elastic buffer is a set of nodes which can be adjusted in an elastic manner, matching the resources provided according to the amount of data to be buffered or stored. Data streams can be partitioned and spread over a cluster of nodes to enable handling of large data streams. Elastic buffers may further provide persistence by storing the data on disks and providing replication for data back-up [0005]. Data collection systems may be commercial services available in the cloud computing environment 
into their respective cloud storage files (Heikinheimo – the elastic buffer is a set of nodes which can be adjusted in an elastic manner, matching the resources provided according to the amount of data to be buffered or stored. Data streams can be partitioned and spread over a cluster of nodes to enable handling of large data streams. Elastic buffers may further provide persistence by storing the data on disks and providing replication for data back-up [0005]. Data collection systems may be commercial services available in the cloud computing environment [0047]. Messages sent by the message simulator are collected, buffered and provided for data processing in the data collection system, as described in relation to Fig. 1 [0051]. See Fig. 1, where 102 discloses the elastic buffer [0005] in the data collection system 110 (i.e. cloud storage) [0050].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Loo and Heikinheimo before them, to modify the system of Loo of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices, 
Claim 12 corresponds to claim 1 and is rejected accordingly.
Regarding claim 2, Loo teaches:
the data items in the data stream are generated or collected by mobile devices and/or Internet of Things (IoT) devices (Loo – the invention may be part of a data analysis program running on a cellular phone [0017].) 
Claim 13 corresponds to claim 2 and is rejected accordingly.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Heikinheimo further in view of Olson.
Regarding claim 3, Loo modified by Heikinheimo does not appear to teach:
each cloud data storage file only includes data items of the same type
However, Olson teaches:
each cloud data storage file only includes data items of the same type (Olson – one or more subsets of healthcare data is aggregated into batches having the same file type (i.e. data type) by an aggregating component. At step 1114, the batches of healthcare data aggregated by data type are then partitioned according to healthcare data source they were received from by partitioning component such as partitioning component 628 in Fig. 6 [0102].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Loo, Heikinheimo and Olson before them, to modify the system of Loo and Heikinheimo of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a cloud storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices, retrieving, grouping, and placing the data items in the data queue into a plurality of batch data queues based on data types of the data items and responsive to receiving new data items at the data queue and storing data in cloud storage, wherein the data items placed in each batch data queue are of the same data type, fetching, batch processing, and storing data items from one of the batch data queues into cloud storage files each maintaining a same type of the data items, continuously fetching and batch processing data items from the batch data queues one batch data queue at a time until all of the batch data queues have been processed and the data items in the batch data queues saved .
Claims 4, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Olson further in view of Broadhurst. 
Regarding claim 4, Loo teaches:
a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a [cloud] storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices
retrieve, group, and place the data items in the data queue into a plurality of batch data queues based on data types of the data items, (Loo – the device incorporating the invention has the ability to correlate multiple keys (i.e. types) when handling an input stream. The data is filtered into multiple queues that once filtered operate in parallel. The parallel operation may be on a single device type with multiple processes or on multiple devices. A computer system receives multiple streams of data from the Internet and filters those streams into queues. The streams are filtered based upon pre-selected keys [0017].)
divide data items within each batch data queue into a plurality of partitions, wherein different partitions of a same batch data queue are assigned to and processed by a plurality of data batch processing units [in parallel] (Loo – Fig. 4 – 413 discloses processing and creating a queue and Fig. 4 - 414 discloses a second filter step [0023]. Examiner interprets that the second filter step discloses partitioning the data, where data is filtered into multiple queues [see 0017].) 
said plurality of data batch processing units each running on a host and configured to fetch, batch process, and store data items from one of the partitions of the same batch data queue [into a cloud storage file] maintaining a same type of the data items [on the cloud storage] for further processing and analysis, (Loo – once the data set is broken into separate queues the 
Loo does not appear to teach:
cloud storage
wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type
in parallel
into a cloud storage file
on the cloud storage
wherein the plurality of data batch processing units are configured to operate on the different partitions of the same batch data queue in parallel
However, Olson teaches:
cloud storage
wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type (Olson – one or more subsets of healthcare data is aggregated into batches having the same file type (i.e. data type) by an aggregating component. At step 1114, the batches of healthcare data aggregated by data type are then partitioned according to healthcare data source they were received from by partitioning component such as partitioning component 628 in Fig. 6 [0102]. The aggregating component in Fig. 6 – 626 functions to aggregate a subset of healthcare data having the same type into batches [0090], and after the pieces of data have been aggregated by type, the partitioning component in Fig. 6 -626 partitions the data by source or do both simultaneously [0091]. Examiner interprets that the aggregating component’s function of aggregating data into batches discloses the batch data queue.)
into a cloud storage file (Olson – Fig. 2-205 discloses a service implemented in a cloud computing platform [0040].)
on the cloud storage (Olson – Fig. 2-205 discloses a service implemented in a cloud computing platform [0040].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Loo and Olson before them, to modify the system of Loo of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at storage, wherein the data stream includes a plurality of data items of 
Loo modified by Olson does not appear to teach:
in parallel
wherein the plurality of data batch processing units are configured to operate on the different partitions of the same batch data queue in parallel
However, Broadhurst teaches:
in parallel (Broadhurst – a parallel processing environment, such as a cloud-based server, may contain a large number of partitions, each of which may be associated with a respective single processing engine. The messages from a message batch may workload balanced across 
wherein the plurality of data batch processing units are configured to operate on the different partitions of the same batch data queue in parallel (Broadhurst – a parallel processing environment, such as a cloud-based server, may contain a large number of partitions, each of which may be associated with a respective single processing engine. The messages from a message batch (i.e. batch data queue) may workload balanced across multiple partitions (i.e. same batch data queue across different partitions) in order to achieve parallel message processing, greatly reducing the time required to process the message batch as a whole [0056].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of having the teachings of Loo, Olson and Broadhurst before them, to modify the system of Loo and Olson of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a cloud storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices, retrieving, grouping, and placing the data items in the data queue into a plurality of batch data queues based on data types of the data items, wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type, dividing data items within each batch data queue into a 
Claim 14 corresponds to claim 4 and is rejected accordingly.
Regarding claim 9, Loo teaches:
the system is implemented via a software platform for real-time data pipelining and streaming, wherein the data queue is a streaming queue that continuously accepts and outputs data items from different sources in the data stream in real time13 (Loo – the system aggregated data streams from disparate sources in order to correlate otherwise unrelated data in real time [0025, 0027].) Attorney Docket No.: R2946-00 10 1  
Claim 18 corresponds to claim 9 and is rejected accordingly.
Claims 5-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Olson further in view of Broadhurst further in view of Pienescu (Pub. No. US 2018/009748 A1, hereinafter “Pienescu”).
Regarding claim 5, Loo modified by Olson and Broadhurst does not appear to teach:
the data items in each partition is only processed by one data batch processing unit so that each data item in the batch data queue is processed exactly once
However, Pienescu teaches:
the data items in each partition is only processed by one data batch processing unit so that each data item in the batch data queue is processed exactly once (Pienescu – messages in a queue are assigned to message processors, in a set of message processors. The messages are assigned such that, absent changes to the set of message processors, messages in a given partition are assigned to the same message processor [0006].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of having the teachings of Loo, Olson, Broadhurst and Pienescu before them, to modify the system of Loo, Olson and Broadhurst of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a cloud storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices, retrieving, grouping, and placing the data items in the data queue into a plurality of batch data queues based on data types of the data items, wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type, dividing data items within each batch data queue into a plurality of partitions, fetching, batch processing, and storing data items from one of the batch data queues into a cloud storage file each 
Claim 15 corresponds to claim 5 and is rejected accordingly.
Regarding claim 6, Loo modified by Olson and Broadhurst does not appear to teach:
the data preprocessing unit is configured to partition each batch data queue by assigning data items in the batch data queue to different partitions based on hash value of a partition key and the number of partitions to be created for the batch data queue
However, Pienescu teaches:
the data preprocessing unit is configured to partition each batch data queue by assigning data items in the batch data queue to different partitions based on hash value of a partition key and the number of partitions to be created for the batch data queue (Pienescu – processors are assigned to process topic partitions from a given queue based on a hash key of a partition topic identifier name, modulo the total number of message processors [0035].)   


the type of each data item is used as the partition key
However, Pienescu teaches:
the type of each data item is used as the partition key (Pienescu – each queue may be partitioned within the queue into partitions where each partition is determined by a partition topic identifier [0012]. The partition topic identifier may be based on some derived identifier [0016, also see 0017 where the term ‘stuffed animals’ may be derived from ‘teddy bear’ to be used as the identifier]. Processors are assigned to process topic partitions from a given queue based on a hash key of a partition topic identifier name, modulo the total number of message processors [0035].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of having the teachings of Loo, Olson, Broadhurst and Pienescu before them, to modify the system of Loo, Olson and Broadhurst of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a cloud storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices, retrieving, grouping, and placing the data items in the data queue into a plurality of batch data queues based on data types of the data items, wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type, dividing data items within each 
Claim 16 corresponds to limitations recited in claims 6 and 7 and is rejected accordingly.
Regarding claim 8, Loo modified by Olson and Broadhurst does not appear to teach:
the data preprocessing unit is configured to evenly assign data items in each batch data queue into the set of partitions by including a unique serial number, with the type of the data item to form a new partition key
However, Pienescu teaches:
the data preprocessing unit is configured to evenly assign data items in each batch data queue into the set of partitions by including a unique serial number, with the type of the data item to form a new partition key (Pienescu – messages may be placed onto queues based on a queue domain identifier included in, or derived from metadata for messages and into topic partitions in a queue based 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of having the teachings of Loo, Olson, Broadhurst and Pienescu before them, to modify the system of Loo, Olson and Broadhurst of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a cloud storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices, retrieving, grouping, and placing the data items in the data queue into a plurality of batch data queues based on data types of the data items, wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type, dividing data items within each batch data queue into a plurality of partitions, fetching, batch processing, and storing data items from one of the batch data queues into a cloud storage file each maintaining a same type of the data items on the cloud storage, wherein the plurality of data batch processing units are configured to operate on the different partitions of the same batch data queue in parallel with the teachings of Pienescu of the data preprocessing unit is configured to evenly assign data items in each batch data queue into the set of partitions by including a unique serial number, with the type of the data item to form a new partition key. One would have been motivated 
Claim 17 corresponds to claim 8 and is rejected accordingly.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Olson further in view of Broadhurst further in view of Iliofotou et al. (Pub. No. US 2019/0098068 A1, hereinafter “Iliofotou”).
Regarding claim 10, Loo modified by Olson and Broadhurst does not appear to teach:
the data preprocessing unit is configured to subscribe to a topic when an event report with the topic is generated and published for data items collected from an Internet of Things (IoT) device so that the data preprocessing unit can assign the data items to the batch data queues and their respective partitions
However, Iliofotou teaches:
the data preprocessing unit is configured to subscribe to a topic when an event report with the topic is generated and published for data items collected from an Internet of Things (IoT) device so that the data preprocessing unit can assign the data items to the batch data queues and their respective partitions (Iliofotou – load balancers includes a set of topics. Each topic is configured as a partitioned queue that buffers data for consumption by consumers included in pre-processing cluster Fig. 18 – 1814, streaming cluster 1816, and/or batch cluster 1818. Load balancers generally implement 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Loo, Olson, Broadhurst and Iliofotou before them, to modify the system of Loo, Olson and Broadhurst of a data preprocessing unit running on a host and configured to receive the data stream uploaded to a data queue at a cloud storage, wherein the data stream includes a plurality of data items of different types generated by and collected from different users and/or devices, retrieving, grouping, and placing the data items in the data queue into a plurality of batch data queues based on data types of the data items, wherein each batch data queue is divided into a plurality of partitions, wherein the data items placed in each partition of batch data queue are of the same data type, dividing data items within each batch data queue into a plurality of partitions, fetching, batch processing, and storing data items from one of the batch data queues into a cloud storage file each maintaining a same type of the data items on the cloud storage, wherein the plurality of data batch processing units are configured to operate on the different partitions of the same batch data queue in parallel with the teachings of Iliofotou of subscribing to a topic when an event report with the topic is generated and published for data items collected from an Internet of Things (IoT) device so that the data preprocessing unit can assign 
Claim 19 corresponds to claim 10 and is rejected accordingly.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Olson further in view of Broadhurst further in view of Iliofotou further in view of Pienescu.
Regarding claim 11, Loo modified by Olson, Broadhurst and Iliofotou does not appear to teach:
the data batch processing units are configured to process the data items in the batch data queues and their respective partitions by fetching the data items from the batch data queues and their partitions based on the topic
However, Pienescu teaches:
the data batch processing units are configured to process the data items in the batch data queues and their respective partitions by fetching the data items from the batch data queues and their partitions based on the topic (Pienescu – message processors process messages on the queue [0019]. The system is configured such that messages from a given topic partition on a given queue will only be processed by a single message processor [0025].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Loo, 
Claim 20 corresponds to claim 11 and is rejected accordingly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166